DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 10th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,941,263 and U.S. Patent No. 10,236,283 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on March 10th, 2021 has been acknowledged.  By this amendment, claims 1 and 3 have been amended and claims 4 and 5 have been cancelled.  Accordingly, claims 1-3 are pending in the present application in which claim 1 is in independent form.  Applicant’s amendment to claims 1 and 3 had obviated the 112(b) rejection indicated in the previous office action.  The terminal disclaimer filed on March 10th, 2021 had obviated the non-statutory double patenting rejections in the previous office action.  Cancellation of claims 4 and 5 rendered the 103 rejection in the previous office action moot.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
In independent claim 1, line 4, please replace “a six standard cell” with --a sixth standard cell--.
Allowable Subject Matter
Claims 1-3 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:  
	After further search and consideration of Applicant’s response filed on March 10th, 2021 (see Applicant’s remarks on page 5, lines 2-9), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach or fairly suggest, amongst other elements “a second cell row comprising a fifth standard cell and a sixth standard cell arranged in the first direction, and disposed adjacent to the first cell row in a second direction perpendicular to the first direction, wherein the second standard cell which is a TAP cell, the second standard cell being adjacent to the first standard cell in the first direction, comprises a first dummy fin extending in the first direction and a diffusion region supplied with power; the first active fin is disposed closest to a cell row boundary between the first and second cell rows, the first dummy fin, the second active fin and the first fin are disposed at the same position in the second direction as the first active fin”, as recited in independent claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892